           Case 5:19-cv-04924-JMG Document 52 Filed 12/23/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

CHRISTA B. FISCHER,                       :
                 Plaintiff,               :
                                           :
                  v.                       :                  Civil No. 5:19-cv-04924-JMG
                                          :
FEDERAL EXPRESS CORPORATION, et al.,       :
                  Defendants.             :
__________________________________________

                                               ORDER

        AND NOW, this 23rd day of December, 2020, upon consideration of Plaintiffs’ Motion for

Conditional Certification and Court-Sanction Notice (ECF No. 24), Defendants’ Response in

Opposition to Plaintiffs’ Motion (ECF No. 30), and any responses thereto, it is hereby ORDERED

that:

        1. For the reasons set forth in the accompanying Memorandum, Plaintiffs’ Motion is

           GRANTED in part;

        2. Pursuant to 29 U.S.C. § 216(b), the Court conditionally certifies the following collective:

           all individuals employed by FedEx Express in Pennsylvania as a Security Specialist II,

           Security Specialist III, or Senior Security Specialist within the past three years who

           allegedly did not receive proper overtime compensation for hours worked over 40 per

           workweek;

        3. No later than thirty (30) days from the date of entry of this Order, the Parties shall meet

           and confer as to the form, content, and delivery method for the proposed Notice and

           Consent Form to be sent to potential opt-in plaintiffs;

        4. No later than thirty (30) days from the date of entry of this Order, the Parties shall

           submit their proposed Notice and Consent Form to the Court for consideration. If the
Case 5:19-cv-04924-JMG Document 52 Filed 12/23/20 Page 2 of 2



Parties cannot reach an agreement on the final version of the Form, they shall submit

their proposed language to the Court and the Court will determine which Form is

appropriate, subject to possible modifications. Once the Court approves the Notice and

Consent Form, Plaintiffs are authorized to issue notice to all members of the

conditionally certified collective action in accordance with court-authorized delivery

methods.



                                         BY THE COURT:




                                         /s/ John M. Gallagher
                                         JOHN M. GALLAGHER
                                         United States District Court Judge
